Citation Nr: 0710952	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.

2.  Entitlement to service connection for Alzheimer's and 
balance problems, claimed as residuals of radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service in the Navy from October 1943 
to April 1946, and active service in the Army from June 1952 
to June 1954.  Although the veteran indicated that he also 
served in the Marines, the RO has been unable to verify any 
such service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO, among other things, granted service connection and 
assigned a 10 percent rating for bilateral tinnitus, 
effective January 21, 2003, but denied service connection for 
service connection for Alzheimer's, diarrhea, and balance 
problems, claimed as residuals of radiation exposure.  The 
veteran filed a notice of disagreement (NOD) in September 
2003, and the RO issued a statement of the case (SOC) later 
that month.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2004.  

In an October 2004 rating decision, the RO granted service 
connection for PTSD and for irritable bowel syndrome, claimed 
as diarrhea due to radiation exposure, as secondary to the 
PTSD.  Hence, the only matters remaining on appeal are those 
set forth on the preceding page.  In October 2004, April 
2005, and November 2006, the RO issued supplemental 
statements of the case (SSOCs) reflecting the continued 
denial of the claims.

As the claim relating to the rating for tinnitus involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized the issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).

As a final preliminary matter, the Board notes that, in a 
March 2007 informal hearing presentation, the veteran's 
representative stated that a TDIU should be considered for 
this veteran.  The Board's review of the claims file reveals 
that the RO previously denied the veteran's claim for a TDIU, 
and notified him of this decision in February 2005; there is 
no indication of record that the veteran timely appealed the 
denial.  As the matter of the veteran's entitlement to a TDIU 
is not properly before the Board, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.

3.  Neither Alzheimer's nor balance problems are recognized 
by VA as being a disease specific to radiation-exposed 
veterans or as a radiogenic disease, and the veteran has not 
submitted competent scientific or medical evidence indicating 
otherwise.

4.  Alzheimer's/balance problems were not present in service 
or for many years thereafter, and the only competent opinion 
addressing the etiology of the veteran's Alzheimer's and 
balance problems weighs against the claim.  


CONCLUSIONS OF LAW

1.  The claim for an initial rating in excess of 10 percent 
for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.87, DC 6260 (as in effect prior to and since 
June 13, 2003).

2.  The criteria for service connection for Alzheimer's and 
balance problems, claimed as residuals of radiation exposure, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for a higher initial 
rating for bilateral tinnitus and for service connection for 
claimed residuals of radiation exposure, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  A March 
2006 letter informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the November 2006 SSOC reflects readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, and post-
service private medical records, as well as reports of VA-
authorized examinations.
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating for Bilateral Tinnitus

The veteran has requested an initial rating in excess of 10 
percent for his service-connected bilateral tinnitus.  The RO 
denied the request because, under Diagnostic Code 6260, there 
is no basis for a higher initial rating.  The RO's decision 
has been appealed to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral. The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit). To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith. The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.  The Board notes that the claim in this case 
was filed in January 2003.

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral. Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006). Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260.

The Board has considered all arguments advanced by and on 
behalf of the veteran; however, in view of the foregoing, the 
Board must conclude that the version of Diagnostic Code 6260 
in effect prior to June 2003 precludes assignment of more 
than a single 10 percent rating for tinnitus.  Therefore, the 
claim for a higher initial rating must be denied.  As the 
denial of the claim is based on the law, and not the facts of 
the case, this claim must be denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Service Connection for Alzheimer's and Balance 
Problems, Claimed
as Residuals of Radiation Exposure

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Neither 
Alzheimer's nor claimed balance problems are among these 
diseases.  See 38 C.F.R. § 3.309(d)(2)(i-xxi) (2006).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Neither Alzheimer's nor balance problems are among 
the listed diseases (see 38 C.F.R. § 3.311(b)(2)(i-xxiv) 
(2006)), and the veteran has not submitted competent 
scientific or medical evidence indicating otherwise.

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  Here, however, there is no competent evidence or 
opinion establishing a nexus between the veteran's 
Alzheimer's and/or balance problems and exposure to ionizing 
radiation during service.  

Service medical records reflect no complaints, findings, or 
diagnoses of Alzheimer's in service; the final, April 1946 
separation examination report contains normal nervous system 
findings; and the first diagnosis of Alzheimer's was many 
years after service, as confirmed by statements the veteran 
and his wife made to the physician who conducted the May 2003 
VA-authorized examinations indicating the first symptoms of 
this disability manifested approximately five years prior to 
that examination.

Moreover, the only medical opinion that addresses the 
etiology of the veteran's Alzheimer's is that of the 
physician who performed the May 2004 VA-authorized 
examination, who stated that it was unlikely that the 
veteran's Alzheimer's was secondary to his radiation 
exposure.  Similarly, in the only opinion as to etiology of 
balance problems, the physician who conducted the June 2004 
VA-authorized examination stated that he did not know why the 
veteran had balance impairment but that such is common in 
Alzheimer's patients.  Although the record includes Dr. 
Wortman's December 2004 letter, that letter indicates only 
that the veteran has fairly severe Alzheimer's and needs 
constant supervision; it does not address the etiology of 
this disability.  Further, neither the veteran nor his 
representative has presented, identified, or alluded to the 
existence of any medical opinion that supports a relationship 
between Alzheimer's and/or balance problems to the veteran's 
military service, to include alleged radiation exposure 
therein.

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board has also 
considered the written statements of the veteran and his 
wife.  However, as indicated above, the claim on appeal turns 
on a medical matter-specifically, the question of whether 
there exists a medical nexus between the veteran's 
Alzheimer's and/or balance problems and service.  However, 
matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones  v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons, neither the veteran 
nor his spouse is shown to possess appropriate medical 
training and expertise to competently render a probative 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for Alzheimer's and balance problems, as residuals 
of radiation exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral 
tinnitus is denied.

Service connection for Alzheimer's and balance problems, 
claimed as residuals of radiation exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


